Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-15, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura US 2006/0043607.

Applicant did not show criticality of the N/m at a specific degree. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).


Regarding claim 2, Matsuura shows in fig.3-5, a temporary protective film for semiconductor sealing molding wherein the adhesive layer (2) further contains a silane [0054] coupling agent, and a content of the silane coupling agent is more than 5% by mass and less than or equal to 35% by mass with respect to the total amount of the resin [0053, 0054]. 
Applicant did not show criticality of the value of the percentage per mass. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claim 3, Matsuura shows in fig.3-5, a temporary protective film for semiconductor sealing molding to temporarily protect a lead frame during sealing molding of forming a sealing layer (11) that seals a semiconductor element (8) mounted on the lead frame (6), comprising: a support film (1); and an adhesive layer (2) provided on one surface or both surfaces of the support film (1) and containing a resin and a silane coupling agent [0053,0054], wherein a content of the silane coupling agent is more than 5% by mass and less than or equal to 35% by mass with respect to the total mass of the resin. 
Applicant did not show criticality of the value of the percentage per mass. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show 
Regarding claim 5, Matsuura shows in fig.3-5, a temporary protective film (1, 2, and 13) or semiconductor sealing molding, wherein a glass transition temperature of the adhesive layer is 100.degree. C. to 300.degree. C. [0009]. 
Regarding claim 6, Matsuura shows in fig.3-5, a temporary protective film for semiconductor sealing molding wherein the resin is a thermoplastic resin [0010,0067] having an amide group, an ester group, an imide group, an ether group, or a sulfone group [0067]. 
Regarding claim 7, Matsuura shows in fig.3-5, a temporary protective film for semiconductor sealing molding wherein an elastic modulus [0071] at 200 degrees Celsius of the adhesive layer is 1 MPa or higher [0071]. 
Regarding claim 8, Matsuura shows in fig.3-5, a temporary protective film for semiconductor sealing molding wherein a ratio of a thickness of the adhesive layer with respect to a thickness of the support film is 0.5 or less [0061]. 
Applicant did not show criticality of the value of the thickness. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claim 9, Matsuura shows in fig.3-5, a temporary protective film for semiconductor sealing molding wherein a thickness of the adhesive layer is 1 to 20 µm [0061].

Regarding claim 10, Matsuura shows in fig.3-5, a temporary protective film for semiconductor sealing molding (11) wherein the support film is a film of a polymer selected from the group consisting of an aromatic polyimide, an aromatic polyamide, an aromatic polyamideimide, an aromatic polysulfone, an aromatic polyethersulfone, polyphenylene sulfide, an aromatic polyether ketone, polyallylate, an aromatic polyether ether ketone, and polyethylene naphthalate [0011].
Regarding claim 11, Matsuura shows in fig.3-5, a temporary protective film for semiconductor sealing molding according to claim 1, wherein a glass transition temperature of the support film is 200 degree or higher [0041].
Regarding claim 12, Matsuura shows in fig.3-5, a temporary protective film for semiconductor sealing molding wherein a thickness of the support film is 5 to 100 µm [0061].
Regarding claim 13, Matsuura shows in fig.3-5, a temporary protective film for semiconductor sealing molding wherein a coefficient of linear expansion at 20.degree. C. to 200.degree. C. of the support film is 3.0.x 10-5 or less [0057].
Regarding claim 14, Matsuura shows in fig.3-5, a temporary protective film for semiconductor sealing molding wherein a shrinkage factor of the support film when heated for 60 minutes at 200 degrees Celsius is 0.15% or less [0057].

Regarding claims 19-22, Matsuura shows in fig.3-5, a temporary protective film-attached lead frame, comprising: a lead frame (6) having a die pad (7) and an inner lead; and the temporary protective film according to claim 1, wherein the temporary protective film is attached to the lead frame (6) in a direction in which the adhesive layer of the temporary protective film comes into contact with one surface of the lead frame; 
a lead frame having a die pad (7) and an inner lead; a semiconductor element (8) mounted on the die pad; a wire connecting (10) the semiconductor element and the inner lead (6); a sealing layer (11) sealing the semiconductor element and the wire; and the temporary protective film, wherein the adhesive layer (2) of the temporary protective film is attached to a surface of the lead frame (6), the surface being on the opposite side of the surface where the semiconductor element is mounted; a method for producing a semiconductor device, comprising, in the following order: a step of attaching the temporary protective film on one surface of a lead frame (6) having a die pad (7) and an inner lead, in a direction in which the adhesive layer of the temporary protective film faces the lead frame; a step of mounting a semiconductor element (8) on a surface of the die pad, the surface being on the opposite side of the temporary protective film; a step of providing a wire (10) for connecting the semiconductor element and the inner lead; a step of forming a sealing layer sealing the semiconductor element and the wire, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura as applied to claims 1-3, 5-15, 19-22, and further in view of Kawai Et al., JP2008095063.
Regarding claim 4, Matsuura differs from the claimed invention because it does not explicitly disclose a temporary protective film for semiconductor sealing molding wherein the silane coupling agent is represented by the following Formula (I): 

    PNG
    media_image1.png
    108
    324
    media_image1.png
    Greyscale

in the formula, R1, R2, and R3 each independently represent an alkoxy group having 1 to 3 carbon atoms, an alkyl group having 1 to 6 carbon atoms, or an aryl group having 6 to 12 carbon atoms; X is represented by the following Formula (IIa), 

    PNG
    media_image2.png
    362
    335
    media_image2.png
    Greyscale


in these formulae, R4, R5, and R6 each independently represent an alkyl group having 1 to 6 carbon atoms, an aryl group having 6 to 12 carbon atoms, or a hydrogen atom; and the symbol * represents a site of bonding to a carbon atom. 
Kawai shows (page 26 of provided translated document by Applicant) wherein the silane coupling agent is represented by the following Formula (I): 

    PNG
    media_image1.png
    108
    324
    media_image1.png
    Greyscale

in the formula, R1, R2, and R3 each independently represent an alkoxy group having 1 to 3 carbon atoms, an alkyl group having 1 to 6 carbon atoms, or an aryl group having 6 to 12 carbon atoms; X is represented by the following Formula (IIa), 

    PNG
    media_image2.png
    362
    335
    media_image2.png
    Greyscale


in these formulae, R4, R5, and R6 each independently represent an alkyl group having 1 to 6 carbon atoms, an aryl group having 6 to 12 carbon atoms, or a hydrogen atom; and the symbol * represents a site of bonding to a carbon atom. 
Kawai is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Matsuura. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Kawai in the device of Matsuura because it will provide a device with sufficient adhesiveness [0006].
Allowable Subject Matter
Claim 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813